Title: From Mercy Otis Warren to Abigail Smith Adams, 13 October 1812
From: Warren, Mercy Otis
To: Adams, Abigail Smith



October 13th. 1812—

The with in I prepared with design to forward by your Son on his return from Barnstable Court, but he passed with out calling upon me.
Since which I have delayed to send it as Mrs. Otis informed me that you intended writing me soon.—When you put in execution the kind intention, you will let me know whether you have heard from Mrs. Smith since she reached her distant dwelling, as I shall always feel an interest in her happiness, I shall be glad to hear if she arrived safe and continues in health.—Whatever your letter contains I am sure it will give me pleasure in the reception, and as you are in the way of all intelligence & information, it would be gratifying to me to know how the aspect of public affairs appears both to yourself & to the late President of the United States, who has been so long inured as a Statesman, & a Citizen to view everything on a large scale & to calculate on consequences.—
You may wonder at the protracted curiosity & attention to the movements of this world, when she views it so nearby ended with herself, as does, your aged & affecte. Friend,
M Warren